Citation Nr: 0805559	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  This case was remanded by the Board 
in February 2007 for additional development.


FINDING OF FACT

The veteran's currently diagnosed psychiatric disorder 
preexisted military service and was not aggravated by 
military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in November 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in 
February 2007, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The veteran's service medical records include multiple 
references to psychiatric symptoms and disorders.  An August 
1973 medical report stated that the veteran appeared to be a 
heavy alcohol user.  The veteran reported that his mother 
caused him to be nervous.  After physical examination, the 
impression was possible immature personality and early 
alcohol dependence.  An October 1973 medical report stated 
that the veteran complained of "nerves."  He reported being 
anxious.  A second October 1973 medical report stated that 
the veteran complained of "nerves."  The veteran reported 
that his hands shook and he was somewhat tearful.  The 
impression was anxiety, depression, and situation reaction.

A November 1973 in-service psychiatric evaluation stated that 
the veteran complained of nervousness, shaking, and feeling

generally unhappy about his present 
situation.  He relates that he has felt 
these symptoms of nervousness for the 
past three or four years and is unable to 
relate them to any specific precipitants.  
He finds it difficult to live with many 
people around him and longs to be back in 
the mountains and woods where he can just 
hunt and fish, which he enjoys most in 
life.

After reviewing the veteran's history and conducting a mental 
status examination, the impressions were schizoid personality 
and inadequate personality.

After separation from military service, an April 1980 VA 
hospitalization summary stated that the veteran was given a 
psychiatrist evaluation, which found that he had a mild 
reactive depression with hostile behavior and a borderline 
personality disorder.  The diagnosis was personality 
disorder.

An August 1997 VA mental disorders examination report 
included a complete history and mental status examination.  
The diagnosis listed somatoform pain disorder associated with 
psychological factors, history of multi-substance abuse in 
remission, probably chronic misuse of alcohol, and chronic 
tobacco use disorder under Axis I.  The diagnosis listed 
mixed personality disorder involving inadequate and dependent 
personality traits under Axis II.

A September 1998 VA outpatient medical report gave an 
assessment of depression.  The medical evidence of record 
shows that depressive disorders have been consistently 
diagnosed since September 1998.

A March 2007 VA mental disorders examination report stated 
that the veteran's claims file and medical records were 
reviewed.  The examiner stated that the veteran

has a very lengthy history of d[ys]thymia 
and affective and behavioral functioning 
highly suggesti[v]e and even indicative 
of a disorder of personality, which, of 
course, would owe [its] genesis to 
experiences (likely, chronic, low-grade 
trauma) sustained during the course of 
childhood and adolescence.  Adjustment in 
the US Navy, and ever since (i.e., during 
the entire course of adulthood), has been 
rather inadequate and poor.

After reviewing the veteran's pre-military history, military 
history, and post-military history, and conducting a complete 
psychiatric examination, the Axis I diagnosis was early onset 
dysthymic disorder, and the Axis II diagnosis was schizoid 
personality disorder.  The examiner further commented that 
the veteran's

[p]oor psychosocial functioning has, for 
this man, proven the rule, for many 
years, and Dysthymic Disorder, as well as 
a Schizoid interpersonal adaptation, are 
viewed as extending back in time at least 
to adolescence. . . .

The veteran's disorder is not viewed as 
being attributable to experiences he 
sustained during the course of his 
military service.  Indeed, severe 
disappointment, emotional frustration, 
and social, interpersonal, and vocational 
failures have almost certainly 
characterized most, if not all, of this 
troubled man's life, and have produced 
the Dysthymic Disorder and the Schizoid 
Personality Disorder that complicate the 
gentleman's functioning.  Again, it is 
the examiner's opinion that these 
disorders were present, albeit perhaps 
not in completely evolved form, prior to 
[the veteran's] time in the service. . . 
.

The veteran's Dysthymic Disorder and 
Schizoid Personality Disorder (or, for 
that matter, any psychiatric disorder 
detected or diagnosed) is not caused by 
or a result of his period of military 
service. . . .

As has been made abundantly clear in 
various locales in this document, the 
examiner discerned, through interviewing 
the man, that he endured an emotionally 
frustrating, disappointing, and 
traumatizing childhood and adolescence, 
and has demonstrated chronic symptoms of 
dysthymia and a disorder of personality, 
during his entire adult life.  
Maladjustment during his time in the 
military was observed and commented upon, 
but this would h[a]ve occurred in the 
context of any other endeavor, as well.  
Indeed, the [veteran's] maladaptive 
patterns of adjustment have persisted 
with considerable rigidity during the 
entire course of his adolescent and adult 
life.  The man's experiences in the US 
Navy, as frustrating and disappointing 
and even emotionally hurtful as they 
might have been, are not viewed, hence, 
as causative, where his psychological (or 
psychiatric) disorders are concerned.  
The examiner bases his opinion on his 
understanding of currently popular 
theory, where the development and 
evolution of psychological disorders are 
concerned.  As well, he drew upon his 
rather extensive experience with those 
demonstrating disorders of personality in 
arriving at his opinion.

The medical evidence of record shows that the veteran's 
psychiatric disorder preexisted military service and was not 
aggravated by military service.  While a psychiatric disorder 
was not shown on the veteran's service entrance medical 
examination, the medical evidence of record clearly and 
unmistakably demonstrates that the psychiatric disorder 
existed before acceptance and enrollment.  In particular, the 
March 2007 VA mental disorders examination report gave a 
lengthy and detailed explanation that clearly stated that the 
veteran's psychiatric disorder preexisted military service.  
The basis for this opinion was extensively explained and 
based on a full review of the veteran's claims file, personal 
history, and a comprehensive psychiatric examination.  In 
addition, the findings of the March 2007 VA mental disorders 
examination report are consistent with the evidence shown in 
the veteran's service medical records.  In particular, the 
veteran reported in the November 1973 in-service psychiatric 
evaluation that he had been experiencing "symptoms of 
nervousness for the past three or four years."  This places 
the onset of the veteran's psychiatric disorder 2 or 3 years 
prior to his entrance into military service.  There is no 
medical evidence of record which provides an etiological 
opinion that the veteran's psychiatric disorder began during, 
or after, military service.  Accordingly, the medical 
evidence of record shows that the veteran's psychiatric 
disorder preexisted military service.

Furthermore, the medical evidence of record shows that the 
veteran's psychiatric disorder was not aggravated by military 
service, because a specific finding was made that the 
increase in disability was due to the natural progress of the 
psychiatric disorder.  Specifically, the March 2007 VA mental 
disorders examination report stated that the veteran's 
in-service behavior "would h[a]ve occurred in the context of 
any other endeavor."  There is no other medical evidence of 
record which addresses whether the veteran's preexisting 
psychiatric disorder was aggravated by military service.  As 
such, the medical evidence of record shows that any 
in-service increase in the severity of the veteran's 
psychiatric disorder was due to the natural progress of the 
disorder.

The veteran's statements alone are not sufficient to prove 
that his psychiatric disorder was incurred in or aggravated 
by military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
psychiatric disorder was incurred in or aggravated by 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no medical evidence of record that 
shows that the veteran's psychiatric disorder was incurred in 
or aggravated by military service.  As such, service 
connection for a psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the veteran's psychiatric 
disorder was incurred in or aggravated by military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


